PER CURIAM.
We reverse the order denying Appellant Vazquez’ motion to correct illegal sentence. Vazquez’ offense was committed within the window period during which the 1995 amendments to the sentencing guidelines were unconstitutional. Trapp v. State, 760 So.2d 924 (Fla.2000). On remand, the trial court shall determine whether resentenc-ing is required. See Speed v. State, 764 So.2d 873 (Fla. 4th DCA 2000); Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
POLEN, GROSS and HAZOURI, JJ., concur.